Name: Commission Regulation (EEC) No 1884/88 of 30 June 1988 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 168/43 COMMISSION REGULATION (EEC) No 1884/88 of 30 June 1988 ^ fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than 3,02 ECU per tonne from the average of the levies calculated as described above : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 f), and in particular Article 14 (4) thereof, Whereas in accordance with Article 5 of Regulation (EEC) No 2744/75 and Article 2 of Regulation (EEC) No 1579/74, the levy on certain processed products must be reduced by an amount equal to the production refund granted in respect of basic products for processing ; whereas Commission Regulation (EEC) No 1921 /75 ('), as amended by Regulation (EEC) No 2415/75 (10), laid down certain transitional measures in respect of starches ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3990/87 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; whereas, in accordance with Council Regulation (EEC) No 2742/75 ("), as last amended by Regulation (EEC) No 1623/88 (12), the vari ­ able component of the levy on certain processed products must be reduced by the incidence of the production refund granted in respect of basic products intended for processing ; whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 7 . 0 OJ No L 166, 25. 6. 1 976, p. 1 . (&lt;) OJ No L 377, 31 . 12. 1987, p. 15. 0 OJ No L 281 , 1 . 11 . 1975, p. 65 . h OJ No L 182, 3. 7. 1987, p. 49. f) OJ No L 168, 25. 6. 1974, p. 7 . (8) OJ No L 202, 26. 7. 1978, p. 8 . O OJ No L 195, 26. 7. 1975, p. 25. H OJ No L 247, 23. 9 . 1975, p. 22. (") OJ No L 281 , 1 . 11 . 1975, p. 57. H OJ No L 145, 11 . 6. 1988, p. 26. No L 168/44 Official Journal of the European Communities 1 . 7. 88 of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 f), as last amended by Regula ­ tion (EEC) No 1636/87 (8&gt;,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, gements arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ('), as amended by Regulation (EEC) No 1821 /87 (2) ; Whereas, in respect of products falling within subheading 07.06 A of the Common Cuxtoms Tariff, Council Regula ­ tion (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff coming from third countries and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3) lays down the terms on which the import levy is limited to 6 % ad valorem ; whereas account should be taken of the introduction on 1 January 1988 of the new tariff nomen ­ clature laid down by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EEC) No 1471 /88 (*), and to that end former subheading 07.06 A should be replaced by the corresponding subheadings 0714 10 90 and 0714 90 10 of the new nomenclature ; Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors , determined by Commission Regulation (EEC) No 1914/88 (6) should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas, if the levy system is to operate normally levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30 . 6. 1987, p. 102. (3) OJ No L 43, 13 . 2. 1987, p. 9 . ( «) OJ No L 256, 7. 9 . 1987, p. 1 . (0 OJ No L 134, 31 . 5. 1988, p. 1 . (*) See page 119 of this Official Journal . O OJ No L 164, 24. 6. 1985, p. 1 . ( ») OJ No L 153, 13 . 6. 1987, p. 1 . 1 . 7. 88 Official Journal of the European Communities No L 168/45 ANNEX to the Commission Regulation of 30 June 1988 fixing the import levies on products processed from cereals and rice (ECU/tonne) \ Import levies CN code Portugal Third countries(other than ACP or OCT) ACP or OCT 071410 10 22,74 140,41 135,58 0 071410 90 19,72 137,39 (') 135,58 00 0714 90 10 19,72 137,39 0 135,58 0 0 1102 20 10 0 28,63 289,45 283,41 110220900 15,82 163,62 160,60 1102 30 00 0 3,02 157,28 154,26 1102 90 10 0 41,54 253,34 247,30 1102 90 30 0 143,56 202,11 196,07 1102 90 90 0 39,79 172,89 169,87 1103 12 00 0 143,56 202,1 1 196,07 110313 110 28,63 280,45 274,41 1103 13 19 0 28,63 289,45 283,41 1103 13 90 0 15,82 163,62 160,60 1103 14 00 0 3,02 157,28 154,26 1103 19 10 0 52,91 234,73 228,69 1103 19 30 0 41,54 253,34 247,30 1103 19 90 0 39,79 172,89 169,87 1103 21 00 0 6,04 288,57 282,53 1103 29 10 0 52,91 234,73 228,69 1103 29 20 0 41,54 253,34 247,30 1103 29 30 0 143,56 202,11 196,07 1103 29 40 0 28,63 289,45 283,41 110329500 3,02 157,28 154,26 1103 29 90 0 ( 39,79 172,89 169,87 110411 10 0 23,13 143,16 140,14 110411 90 0 45,48 280,82 274,78 1104 12 10 0 80,95 114,13 111,11 1104 12 90 0 158,84 223,90 217,86 110419 10 0 6,04 , 288,57 282,53 1104 19 30 0 52,91 234,73 228,69 110419 50 0 28,63 289,45 283,41 1104 19 91 0 6,04 267,99 261,95 11041 9 99 0 70,93 305,81 299,77 1104 21 10 0 34,57 222,84 219,82 1104 21 30 0 34,57 222,'84 219,82 1104 21 50 0 ' 55,34 349,52 343,48 110421 900 23,13 143,16 140,14 1104 2210 0 140,54 199,09 ' 196,07 1104 22 30 0 140,54 199,09 196,07 1104 22 50 0 125,26 177,31 174,29 1104 22 90 0 80,95 114,13 111,11 1104 23 10 0 23,10 254,94 251,92 1104 23 30 0 23,10 254,94 251,92 1104 23 90 0 15,82 163,62 160,60 l No L 168/46 Official Journal of the European Communities 1 . 7 . 88 (ECU/tonne) l ' Import levies CN code Portugal Third countries (other than ACP or OCT) ACP or OCT 1104 29 10*10 00 3,02 211,78 208,76 1104 29 10*20 00 37,65 172,00 168,98 1104 29 10*30 00 60,70 269,48 266,46 11042910*4000 60,70 269,48 266,46 1104 29 10*90 0(' °) 60,70 269,48 266,46 1104 29 30*10 00 3,02 254,16 251,14 ' 1104 29 30*20 0 0 44,68 206,30 203,28 1104 29 30*30 0 0 60,70 269,48 266,46 1104 29 30*40 00 60,70 269,48 266,46 1104 29 30*90 0(' °) 60,70 269,48 \ 266,46 1104 29 91 0 3,02 163,12 160,10 1104 29 95 0 29,58 132,61 129,59 1104 29 99 0 39,79 172,89 169,87 1104 30 10 6,04 123,76 117,72 1104 30 90 15,45 124,13 118,09 1106 20 10 22,74 140,41 133,76 0 1106 20 91 40,76 265,99 241,81 0 1106 20 99 40,76 274,04 249,86 0 1107 10 11 10,88 290,27 279,39 110710 19 10,88 219,64 208,76 1107 1091 45,98 255,43 O . 244,55 1107 10 99 37,1 1 193,61 182,73 1107 20 00 41,45 223,83 0 212,95 1108 11D0 20,55 350,46 329,91 1108 12 00 40,76 265,99 245,44' 1108 13 00 40,76 265,99 245,44 1108 14 00 40,76 265,99 122,72 0 1108 19 10 30,83 242,92 212,09 1108 19 90 40,76 265,99 122,72 1109 00 00 181,34 781,18 599,84 1702 30 91 0 123,68 416,87 320,15 1702 30 99 0 86,70 311,93 245,44 1702 40 90 0 86,70 311,93 245,44 1702 90 50 86,70 311,93 245,44 1702 90 75 124,33 432,11 335,39 1702 90 79 85,69 299,74 233,25 2106 90 55 86,70 311,93 245,44 2302 10 10 10,52 69,25 63,25 2302 10 90 15,68 141,54 135,54 2302 20 10 10,52 69,25 63,25 2302 20 90 15,68 141,54 135,54 2302 30 10 10,52 69,25 63,25 2302 30 90 15,68 141,54 135,54 2302 40 10 10,52 69,25 63,25 2302 40 90 15,68 141,54 135,54 2303 10 11 206,44 486,24 304,90 1 . 7 . 88 Official Journal of the European Communities No L 168/47 (') This levy is limited to 6 % of the value for customs purposes, subject to certain conditions. 0 For the purpose of distinguishing between products falling within heading Nos 1101 , 1102, 1103 and 1104 and those falling within subheadings 230210, 2302 20, 2302 30 and 2302 40, products falling within heading Nos 1101 , 1102, 1103 and 1104 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 ,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading Nos 1103 and 1104. 0 Pursuant to Regulation (EEC) No 2730/75 the customs treatment in respect of glucose and glucose syrup of subheadings 1702 30 91 , 1702 30 99 and 1702 40 90 shall also apply to glucose and glucose syrup of subheadings 1702 30 51 and 1702 30 59 . (4) In accordance with Regulation (EEC) No 1 1 80/77 this levy is reduced by 5,44 ECU/tonne for products originating in Turkey. (*) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within subheading 0714 90 10,  flours and meal of arrow-root falling within subheading 1106 20,  arrow-root starch falling within subheading 1108 19 90. (4) Taric code : wheat. 0 Taric code : rye. ( ¢) Taric code : millet. 0 Taric code : sorghum. (10) Taric code : others.